DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 4 and 12 are objected to because of the following informalities.
Claims 4 and 12 are independent claims which should contain all the limitations necessary to define an invention by themselves. Applicant is suggested to replace each of “the modified Y-type molecular sieve” in claim 4 at line 15 and “a modified Y-type molecular sieve according to claim 1” in claim 12 at lines 3-5 with the recitation of claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 12 each recite “Y-type molecular sieve” (emphasis added). The phrase “type” renders the claim indefinite because it is unclear what “type” is intended to convey. MPEP 2173.05(b) III. E. For the purpose of examination, the limitation is construed as -- Y molecular sieve --.
Claims 2, 3, 5-11, and 13-15 are also rejected by virtue of their dependency upon claims 1, 4, and 12.

Claim 8 recites “wherein in the step (4), the acid treatment is carried out at a temperature of about 60 °C to about 100 °C for a period of about 1 hour to about 4 hours; preferably, the step (4) further comprises […]” In the instant claim, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed limitation. Applicant is suggested to amend claim 8 by deleting “preferably” at line 4.  

Claim 9 recites “preferably, the organic acid is one or more selected from the group consisting of […]; and/or preferably, the inorganic acid is one or more selected from the group consisting of […]” at lines 5-9. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed limitation. Applicant is suggested to amend claim 9 by deleting “preferably” at lines 5 and 8.  

	Claim 10 recites “preferably, the phosphorus compound used for the phosphorus modification is one or more selected from the group consisting of […]” at lines 4-6. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed limitation. Applicant is suggested to amend claim 10 by deleting “preferably” at line 4.  

Claim 13 recites “preferably, the clay is selected from the group consisting of […]; and/or preferably, the binder is an alumina binder selected from the group consisting of […]” at lines 5-10. In the instant claim, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed limitation. Applicant is suggested to delete “preferably” at lines 5 and 8.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 10-15 of U.S. Patent No. 11,130,917 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the instant application and claim 1 of ‘917 Patent recite modified Y-type molecular sieves having identical ranges of rare earth content, zinc content, phosphorus content, and framework silica-alumina ratio. While the conflicting claims differ in (i) the sodium content (≤0.5 wt% vs. ≤0.7 wt%), (ii) non-framework aluminum content (≤ about 10% vs. ≤ about 20%), and (iii) the pore volume of secondary pores having a pore size of 2-100 nm to the pore volume (about 20 to about 40% vs. about 15% to about 30 %), it is noted that the corresponding ranges for each of the features (i)-(iii) overlap, and thus the conflicting claims are not considered patentably distinct from each other. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.	

Allowable Subject Matter
Claim 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or makes obvious the claimed modified Y molecular sieve. Particularly, no prior art of record teaches or reasonably suggests each and every component recited in claim 1 at the corresponding amounts/ratios.  
CN106179456A (hereinafter “CN”) is considered the closest prior art. CN discloses a Y molecular sieve containing 10-20 wt% rare earth, 0.5-10 wt% phosphorus, < 0.3 wt% sodium, and a silica-alumina ratio of 5-30. However, CN does not teach or reasonably suggest that the molecular sieve contains zinc in an amount of about 0.5 wt% to about 5 wt%, a percentage of non-framework aluminum content to the total aluminum content of no more than about 10%, and a percentage of the pore volume of secondary pores having a pore size of 2-100 nm to the total pore volume of about 20% to about 40%, as required by the instant invention. There is no sufficient teaching or suggestion in the prior art which would have motivated one skilled in the art to modify the molecular sieve of CN such that the modified molecular sieve would possess the aforementioned missing components and/or properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772